         2:19-cv-02335-JBM # 12             Page 1 of 3                                                 E-FILED
                                                                          Tuesday, 05 May, 2020 09:56:28 AM
                                                                               Clerk, U.S. District Court, ILCD



                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JAMES DARREN EASTRIDGE,                               )
                                                      )
                               Plaintiff,             )
v.                                                    )       No.: 19-cv-2335-JBM
                                                      )
STATE OF ILLINOIS, et al.,                            )
                                                      )
                               Defendants.            )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se and confined at the Clark County Jail (“Jail”) in

Jeffersonville, Indiana, files a poorly articulated and possibly delusional Fourth Amendment

claim under 42 U.S.C. § 1983. The case is before the Court for a merit review pursuant to 28

U.S.C. § 1915A. In reviewing the Complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir.

2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to “state a claim for relief that is plausible on its face.” Alexander v. United States, 721

F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading

standard does not require “detailed factual allegations”, it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff alleges, without background or explanation, that the Court in the Fifth Judicial

Circuit, Vermilion County, Illinois, used satellite thermal imaging cameras to view him in

violation of his Fourth Amendment rights against unreasonable search and seizure. Plaintiff

claims that the cameras could photograph and video tape him through his clothing, viewing him

nude. Plaintiff asserts that the FBI must be prohibited from using the photographs and video,

                                                  1
         2:19-cv-02335-JBM # 12           Page 2 of 3




without explaining the FBI’s involvement in the matter. Plaintiff alleges that these actions

amount to an unreasonable search and seizure, an invasion of privacy, voyeurism, sexual

harassment and sexual assault. He also claims, also without detail, that he has been wrongfully

imprisoned.

                                                ANALYSIS

       While, “pro se litigants are held to a lesser pleading standard than other parties,” Federal

Exp. Corp. v. Holowecki, 552 U.S. 389, 402 (2008), a court need not “accept fantastic or

delusional factual allegations.” McCuan v. Campanella, No. 16-00605, 2016 WL 6248318, at

*2–3 (S.D. Ill. Oct. 26, 2016) (internal citations omitted). See also, Davis v. Ruby Foods, Inc.,

269 F.3d 818, 820 (7th Cir. 2001)(an “unintelligible” complaint should be dismissed as it fails to

give adequate notice to the intended defendants). Plaintiff’s complaint will be dismissed, and out

of an abundance of caution, he will be given an opportunity to replead.

       If Plaintiff files an amended complaint it must contain factual allegations sufficient to

 show that he is entitled to relief from each Defendant against whom he has asserted a claim.

 See Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006), noting that Fed. R. Civ. P. 8(a)

 requires a “short and plain statement of the claim sufficient to notify the defendants of the

 allegations against them and enable them to file an answer.” See also, McIntosh v. Wexford

 Health Sources, Inc., 2017 WL 1067782, at *5 (S.D.Ill. March 21, 2017) (“plaintiff must make

 allegations that associate specific defendants with specific claims, so the defendants are put on

 notice of the claims brought against them and so they can properly answer the complaint.”)

 (Internal citation omitted).

       Plaintiff is placed on notice that the State of Illinois and the Fifth Judicial Circuit Court of

Illinois are not “persons” amenable to suit under § 1983. Maier v. Wood County Courthouse,

                                                  2
         2:19-cv-02335-JBM # 12           Page 3 of 3




No. 07-580, 2007 WL 3165825, at *2 (W.D. Wis. Oct. 24, 2007). Plaintiff must either identify

individuals whom he holds liable for his constitutional injury or allege that a policy of Vermilion

County or the City of Danville caused the injury. If Plaintiff fails to heed these instructions, his

amended complaint will be dismissed with prejudice for failure to follow the Court’s orders.

       IT IS THEREFORE ORDERED:

       Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 30 days from the entry of this order in

which to replead his claims. The pleading is to be captioned Amended Complaint and is to

include all of Plaintiff’s claims without reference to a prior pleading. Failure to file an amended

complaint will result in the dismissal of this case, without prejudice, for failure to state a claim.

If Plaintiff files an amended complaint, it is to comport with the instructions given in this order

or risk dismissal with prejudice.



_ 5/5/2020                                          s/Joe Billy McDade
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                   3
